ORDER

PER CURIAM.
A jury convicted defendant of one count of first degree burglary and one count of misdemeanor stealing, in violation of §§ 569.160 and 570.030, RSMo 1986. Defendant raises two points on direct appeal. He also raises two points concerning the denial of his Rule 29.15 motion.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).